DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/03/2021.
Applicant’s election without traverse of claims 17-40 in the reply filed on 12/03/2020 is acknowledged.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17, 22, 26-28, 29, 38-40 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lan (US 2018/0228546).
Regarding claims 17 and 29, Lan discloses a system and method, comprising: a computer memory; and  20a processor (210), configured to: while simulating an application of an electric current to simulated tissue (404(, control an amplitude of the electric current such that a maximum subsurface temperature of the simulated tissue increases toward a predefined threshold 25without exceeding the predefined threshold, derive a function of time from values of the amplitude over the simulated application, and store the function of time in the computer memory for subsequent use in an ablation procedure ([Para 0019, 0022-0035] Lan discusses a planning system which simulates electrical application to tissue and evaluation of the temperature of the target area in order to provide a thermal treatment plan which uses the stored information obtained during the simulation).  
Regarding claim 22, Lan discloses the system according to claim 17, wherein the processor is configured to derive the function of time by selecting at least some of the values of the amplitude over the simulated 15application, and to store the function of 
Regarding claims 26 and 38, Lan discloses the system according to claim 17, wherein the processor is configured to cause the maximum subsurface temperature to 23BIO5942USNP increase asymptotically toward the predefined threshold by controlling the amplitude ([Para 0019, 0022-0035] Lan discusses a planning system which simulates electrical application to tissue and evaluation of the temperature of the target area in order to provide a thermal treatment plan which uses the stored information obtained during the simulation).    
Regarding claims 27 and 39, Lan discloses the system according to claim 17, wherein the electric current is a simulated electric 5current, wherein the amplitude is a simulated amplitude, wherein the system further comprises a current source generator, and wherein the processor is further configured to drive the 10current source generator to supply an actual electric current having an actual amplitude that varies in accordance with the function of time during the ablation procedure [Para 0037-0039].  
Regarding claims 28 and 40, Lan discloses the system according to claim 17, wherein the predefined threshold is between 120 and 130 0C ([Para 0019, 0022-0035] Lan discusses a planning system which simulates electrical application to tissue and evaluation of the temperature of the target area in order to provide a thermal treatment plan which uses the stored information obtained during the simulation).    

Allowable Subject Matter
Claims 18-21, 23-25, 30-37 (claims 19, 20, 24, 31, 32, and 36 are objected due to their dependency on an allowed dependent claim and are not independently allowable) and are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to disclose the specific simulation steps configured to be executed by the processor as claimed.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dalal (US 8,267,927) Mansi (US 2014/0296842) and Liu (US 2014/0201669) also discuss ablation planning and simulation system and methods.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L ZINK whose telephone number is (571)270-7103.  The examiner can normally be reached on Monday, Tuesday and Thursday 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571)272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the                                                                                                                                                                                                      PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.L.Z/Examiner, Art Unit 3794                    

/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794